          Case 1:19-cv-01235-APM Document 35 Filed 11/05/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
DENISE PRICE,                              )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) C. A. No. 19-cv-1235-APM
                                           )
OFFICER JOSEPH GUPTON, et al.,             )
                                           )
            Defendants.                    )
__________________________________________ )

                           JOINT STIPULATION OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and as agreed by the parties in their settlement

of this matter, the Clerk shall dismiss the above-captioned case against Defendants, District of

Columbia and Joseph Gupton, with prejudice, without any admission of liability. Each party to

bear its own costs.

For the Plaintiff:                                    For the Defendants:

Respectfully submitted,                               Respectfully submitted,

/s/ Michael Perloff                                   KARL A. RACINE
Michael Perloff (D.C. Bar No. 1601047)                Attorney General for the District of Columbia
Scott Michelman (D.C. Bar No. 1006945)
American Civil Liberties Union                        CHAD COPELAND
Foundation of the District of Columbia                Deputy Attorney General
915 15th Street NW, Second Floor                      Civil Litigation Division
Washington, D.C. 20005
(202) 457-0800                                        /s/ Michael K. Addo
MPerloff@acludc.org                                   MICHAEL K. ADDO [1008971]
                                                      Chief, Civil Litigation
                                                      Division Section IV
Case 1:19-cv-01235-APM Document 35 Filed 11/05/20 Page 2 of 2




                                  /s/ David A. Jackson
                                  DAVID A. JACKSON [471535]
                                  Assistant Attorney General
                                  Office of the Attorney General
                                  400 6th Street, NW
                                  Washington, D.C. 20001
                                  (202) 724-6618 (Direct Line)
                                  (202) 436-2598 (Cell Phone)
                                  (202) 741-8999 (Fax)
                                  davida.jackson@dc.gov

                                  Attorneys for Defendants




                              2
